PER CURIAM.
On December 9, 1920, receivers of defendant were appointed. Prior thereto, defendant had ordered 15 cases of needles from Brilliantone Company. These needles were shipped from the factory of Brilliantone Company at Lowell, Mass., on December 6, 1920, directed to defendant at Scranton, Pa. The needles were received at Scranton on December 26, 1920. The original bill of lading was immediately forwarded to defendant. Title to the merchandise thus passed to defendant prior to the appointment of the receivers. Section 100, Personal Property Law of New York (Consol. Laws, c. 41).
No fraud nor misrepresentation in inducing the sale is alleged nor proved. The goods were not stopped in transitu. In brief, there is nothing in the record which differentiates the case in principle from Hyman v. Trow Directory Co. (C. C. A.) 261 Fed. 991.
The order was inadvertently made, and therefore is reversed, and the claimant’s petition should have been denied.